122 F.3d 1076
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.H. Homer WILSON, Plaintiff-Appellant,v.Bert RICE;  Unknown Mathews;  Unknown Stafford;  UnknownHarmon;  Unknown Schulte;  Unknown Abernathy;  K.Moore;  M.T.A.;  M. Brommel;  J. Ortiz;C.A. Hannah, Defendant-Appellee.
No. 96-55885.
United States Court of Appeals, Ninth Circuit.
Submitted July 21, 1997.**Filed August 29, 1997.

Appeal from the United States District Court for the Central District of California, D.C. No. CV-94-06641-RSL(CE);  Ronald S.W. Lew, District Judge, Presiding.
Before SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
H. Homer Wilson, a former California state prisoner, appeals pro se the district court's judgment for defendants following a jury trial.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we dismiss.


3
Wilson contends that the district court erred by (1) failing to grant a continuance to conduct discovery;  (2) denying Wilson's Fed.R.Civ.P. 50 motion;  (3) excluding claims from the trial;  and (4) allowing misconduct by defense counsel.  To analyze the merits of these contentions, we would need to review the trial transcripts.  Because Wilson raises these issues on appeal and has failed to produce the trial transcripts, we dismiss the appeal.  See Fed.R.App.P. 10(b)(2);  Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam).1

DISMISSED.2


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Wilson's motion for production of transcripts at government expense was denied on October 11, 1996


2
 Because of our disposition of this appeal, we do not consider the applicability, if any, of the Prison Litigation Reform Act, Pub.L. No. 104-134, 110 Stat. 1321 (1996), to this appeal